Citation Nr: 9932203	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma and chronic 
bronchitis due to exposure to mustard gas or Lewisite.  

2.  Entitlement to service connection for a lymph node 
disorder, to include as due to exposure to mustard gas.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1948.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO continued its previous 
denial of service connection for a lymph node disorder and 
skin disability due to exposure to mustard gas.  In addition, 
the RO denied service connection for asthma and bronchitis 
due to exposure to mustard gas.  The latter issue was 
subsequently developed and perfected for appellate 
consideration.  These issues are now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the veteran has been diagnosed with allergic 
asthma and chronic bronchitis, it is not shown that he was 
exposed to mustard gas or Lewisite during his active military 
service.  

3.  The RO in January 1978 denied service connection for a 
lymph node disorder, and the veteran filed a notice of 
disagreement with that determination later the same month.  

4.  No competent medical evidence has been submitted to show 
that the veteran has a ratable lymph node disorder or to 
relate any current lymph node disorder to service or to any 
incident of service origin, including claimed exposure to 
mustard gas.  

5.  In June 1960, the RO denied service connection for 
dermatophytosis of the right foot and for neurodermatitis of 
the medial aspect of the right index finger; the veteran did 
not appeal this determination following notification thereof 
later the same month.  

6.  The evidence added to the record since the June 1960 
rating decision is not wholly cumulative or redundant and is 
sufficiently probative of, and significant to the issue that 
it must be considered in order to adjudicate fairly the claim 
for service connection for skin disability, to include as due 
to exposure to mustard gas.  

7.  No competent evidence has been submitted to show that the 
veteran has skin disability, however classified, attributable 
to service or to an incident of service origin, including 
claimed exposure to mustard gas.  


CONCLUSIONS OF LAW

1.  Asthma or chronic bronchitis was not incurred in or 
aggravated by service due to exposure to mustard gas.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.316 (1998).  

2.  The January 1978 RO determination denying service 
connection for a lymph node disorder is not final.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. §§ 19.109(a), 19.113, 19.114, 
19.118(a), 19.153 (1977).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a lymph node disorder, to 
include as due to exposure to mustard gas.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1998).  

4.  Evidence added to the record since the June 1960 rating 
decision denying service connection for dermatophytosis of 
the right foot and neurodermatitis of the medial aspect of 
the right index finger is new and material, and the claim for 
service connection for skin disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for skin disability, however 
classified, to include as due to exposure to mustard gas.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has asthma and 
bronchitis, a lymph node disorder, and skin disability due to 
exposure to mustard gas in service.  

A.  Asthma and Bronchitis

Under pertinent provisions of 38 C.F.R. § 3.316, full-body 
exposure to mustard gas or Lewisite during active service, 
together with the subsequent development of a chronic form of 
bronchitis or asthma, is sufficient to establish service 
connection for that condition, in the absence of affirmative 
evidence that establishes that a nonservice-connected 
supervening condition or event caused the claimed condition.  

The record shows that the veteran was diagnosed with chronic 
bronchitis on VA examination in April 1993 and with allergic 
asthma by history on VA examination in April 1998.  These 
diagnoses, are sufficient in the Board's view, to well ground 
this claim within the meaning of 38 C.F.R. § 5107(a).  
Pearlman v. West, 11 Vet. App. 443, 447 (1998).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

A review of the record, however, does not support a finding 
of exposure to mustard gas or Lewisite during service.  The 
veteran's service personal records show that during World 
War II, his military occupational specialty was that of cook 
and that he received a Purple Heart Medal for injury 
sustained as a result of exposure following the sinking of 
his troop ship by enemy action in February 1945, when he was 
attached to the Signal Corps.  A survivor's report associated 
with his service personal records indicates that he was on an 
open raft following the sinking and that he had no complaints 
relevant to those involved in this appeal.  A newspaper 
article that the veteran submitted in conjunction with his 
appeal shows that he was awarded the Purple Heart because of 
the exposure he experienced while spending many days in an 
open boat after his troop ship was sunk.  However, exposure 
to mustard gas is not shown as the result of the sinking of 
the troop ship.  

Although the veteran principally contends that he was exposed 
to mustard gas while going undergoing basic training at Camp 
Polk, Louisiana, and while undergoing further training at 
Aberdeen Proving Ground, Maryland, during World War II, the 
record does not confirm this assertion.  His service medical 
records are negative for complaints or findings referable to 
any exposure to mustard gas or Lewisite.  His service 
personal records are likewise negative for any such exposure.  
His original claim for compensation benefits, received in 
February 1955, makes no mention of exposure to mustard gas or 
Lewisite during service.  Lay witness statements, including 
several affidavits submitted in March 1960 in conjunction 
with a reopened claim for compensation benefits, pertain only 
to the torpedoing of the troop ship in February 1945 and make 
no mention of any exposure to mustard gas or Lewisite.  
Similarly, when he was initially examined by VA for 
compensation purposes in May 1960, the veteran did not 
mention any exposure to mustard gas or Lewisite, despite 
giving a history of having been hospitalized in service for 
treatment for a skin rash - a skin rash he has lately 
attributed to mustard gas exposure in service.  

Indeed, exposure to mustard gas was not mentioned until the 
veteran filed his initial claim for residuals of exposure to 
mustard gas in February 1993.  The regulation providing for 
service connection for residuals of mustard gas exposure was 
added to the Code of Federal Regulations on July 31, 1992.  
57 Fed. Reg. 33,875 (1992).  While the failure to mention 
mustard gas exposure in a claim until 1993 might be 
appropriate because of the recent addition of 38 C.F.R. 
§ 3.316, this does not explain the veteran's failure to 
mention such exposure when seeking medical treatment prior to 
1993.  Although he was seen on numerous occasions for a 
variety of complaints between his VA examination in May 1960 
and the filing of his mustard gas claim in February 1993, the 
veteran did not complain of mustard gas or Lewisite exposure 
while seeking treatment during this interval.  

Despite efforts by the RO to develop this claim, the National 
Personnel Records Center reported in August 1993 that Surgeon 
General's Office records were not on file with respect to the 
veteran.  The United States Army Medical Research and 
Development Command, Fort Detrick, Maryland, reported in 
April 1993 that that facility had no records on the veteran 
because only medical records of Army personnel who 
participated in chemical testing from 1955 to 1975 were held 
by that command.  The Historical Division of the United 
States Army Chemical and Biological Defense Agency, Aberdeen 
Proving Ground, Maryland, reported in July 1993 that that 
command did not have a searchable database by name but could 
do a search based on a specific test if that information were 
known to include the date of exposure, location, equipment 
tested, nature of test or training, and the exact unit of 
assignment.  However, the veteran was unable to provide this 
additional information, except to indicate that testing 
occurred while he was a member of the 8th Armored Division.  
The RO then contacted the VA Central Office to inquire 
whether the veteran was on the participation list of Army 
veterans who participated in mustard gas testing during World 
War II.  The VA Central Office replied by e-mail in August 
1997 that the veteran's name was not on the participant's 
list.  See Manual M21-1, Part III, par. 5.18(d) (Apr. 30, 
1996).  Although the service medical records contain an 
indication that the veteran was attached to the 8th Armored 
Division at North Camp Polk, Louisiana, in 1943, there is no 
indication that the veteran was exposed to mustard gas or 
Lewisite at that time.  

Although it the veteran might have been exposed to some form 
of tear gas during basic or later training, the record is 
negative for any showing of exposure to mustard gas or 
Lewisite - vesicant agents that are much more toxic than tear 
gas.  The claimed exposure did not occur during combat.  See 
38 U.S.C.A. § 1154(b) (West 1991).  While presumptive service 
connection for bronchitis or asthma would be warranted if the 
claimed exposure were established, the Board finds that the 
preponderance of the evidence is against any such finding.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  It follows that service connection for asthma or 
bronchitis due to exposure to mustard gas or Lewisite must be 
denied.  

B.  Lymph Node Disorder

In a letter dated January 11, 1978, the RO informed the 
veteran that his claim for service connection for calcified 
lymph nodes had been denied because they were not, in 
themselves, considered a disability under the law governing 
the payment of VA compensation benefits.  In a letter 
received later the same month, the veteran stated that he 
contested the decision that the RO made on January 11, 1978.  
Although the RO did not treat this letter as a notice of 
disagreement, the Board finds that this correspondence 
constituted a notice of disagreement with the RO's 
determination and that, accordingly, the January 1978 
determination is not final.  38 U.S.C. § 4005; 38 C.F.R. §§ 
19.109(a), 19.113, 19.114, 19.118(a), 19.153.  The claim for 
direct service connection for a lymph node disorder remains 
open.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  However, the threshold question 
with respect to this claim is whether the veteran has 
submitted evidence of a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than an allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a 
claim is not well grounded, the appeal must fail with respect 
to it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.  

The service medical records show that a chest X-ray was 
negative when the veteran was examined for service entrance 
and that a subsequent chest X-ray was negative when the 
veteran underwent a physical examination in January 1946.  
However, the record also indicates that the veteran was 
separated from service on December 11, 1948, and that a chest 
X-ray taken a day or two earlier visualized a calcified lymph 
node in the left chest approximately 1 by 1/2 centimeter in 
diameter between the 5th and 6th ribs in the inner third of 
the lung tissue.  There were a few calcified lymph nodes 
noted bilaterally.  No abnormalities were noted in the 
mediastinum or bony thoracic region of the chest.  The 
radiologist's impression was that the chest was within normal 
limits.  A lymph node disorder was not diagnosed on a 
physical examination that the veteran underwent shortly 
thereafter.  (The record suggests that this examination took 
place at the Station Hospital, Camp Pickett, Virginia, on 
December 20, 1948, but the veteran maintains he was not on 
active duty at that time.  In any case, the examination was 
sufficiently proximate to the chest X-ray taken earlier that 
month to illuminate the overall clinical picture present at 
that time.)  Moreover, a lymph node disorder was not found 
when the veteran was examined by VA in May 1960, when a chest 
X-ray was negative.  There was a specific finding of no local 
or generalized glandular enlargement when the lymphatic 
system was examined at that time.  A private chest X-ray in 
December 1993 showed calcified hilar lymph nodes, and a 
history of calcified lymph nodes on chest X-ray, of unknown 
etiology and significance, was shown on VA examination in 
September 1996.  However, a VA examination in December 1996 
indicated that VA chest X-rays in 1993 and in June 1996 
revealed no hilar adenopathy.  Enlarged lymph nodes were not 
found, either on examination or on chest X-ray.  

On a VA respiratory examination in April 1998, the examiner 
reported that the claims file had been reviewed.  The 
veteran's history of exposure to mustard gas was noted.  It 
was also reported that the veteran had a history of asbestos 
exposure about six years previously and was exposed to a 
dusty area with pigeon droppings in an attic also about six 
years previously.  The veteran was thought to have old 
granulomatous disease (OGD) related to an old infection, 
probably histoplasmosis.  The examiner felt that the 
veteran's history indicated that he might have some 
allergic/hypersensitivity reaction to pigeon droppings and 
might also have allergic asthma related to pigeon droppings.  
The examiner felt that the calcified hilar nodes visualized 
on a chest X-ray were of no clinical significance and most 
likely represented a previous childhood illness.  Although 
the service medical records show that the lungs were normal 
on entrance examination and on physical examination in 
January 1946, the examiner did not attribute any calcified 
hilar nodes to service or to exposure to mustard gas in 
service.  

The examiner in April 1998 reported that pulmonary function 
tests were essentially normal and that the lymph nodes were 
of no clinical significance.  In effect, the examiner found 
that the lymph nodes did not represent a disability for 
rating purposes.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997) (veteran must have disability at 
time of application for benefits and not merely findings in 
service).  The case law is well settled that in order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Caluza v. 
Brown, 7 Vet. App. at 506; see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  

Moreover, the only examiner to have thoroughly reviewed the 
record and commented on the etiology of the calcified lymph 
nodes did not attribute them to service or to mustard gas 
exposure in service.  Although a lay witness is competent 
under the law to describe symptoms he has seen or 
experienced, he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
Chelte v. Brown, 10 Vet. App. 268, 271-72 (1997) (claim for 
service connection for residuals of left inguinal hernia 
repair not well grounded where there is no competent medical 
evidence linking any current postoperative residuals to a 
left inguinal herniorrhaphy in service nearly 20 years 
previously to repair an inguinal hernia that preexisted 
service).  In the absence of competent medical evidence 
showing a ratable disability or attributing such a disability 
to service or to an incident in service, the claim for 
service connection for a lymph node disorder is not well 
grounded and must be denied.  

C.  Skin Disability

A rating decision dated in June 1960 denied service 
connection for dermatophytosis of the right foot and 
neurodermatitis of the medial aspect of the right index 
finger.  The veteran was informed of this determination later 
the same month but did not initiate an appeal.  The rating 
decision therefore became final.  38 U.S.C. § 4005; 38 C.F.R. 
§ 3.104(a); effective May 29, 1959, to December 31, 1962.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, No. 95-638, slip. op. at 4 
(U.S. Vet. App. Apr. 7, 1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran submitted his initial claim of entitlement to 
service connection for residuals of exposure to mustard gas, 
to include skin disability, in February 1993, and additional 
evidence has been associated with the record in support of 
his claim.  The Board notes that with respect to the 
veteran's diagnosed skin disabilities, the provisions of 
38 C.F.R. § 3.316 did not create a new entitlement.  See 
Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998) (new 
claim involved where there has been a substantive change in 
the law constituting a new cause of action); Ashford v. 
Brown, 10 Vet. App. 120, 124-25 (1997) (different etiology 
for disease for which service connection was previously 
denied does not constitute a new entitlement).  Accordingly, 
new and material evidence must be presented in order to 
reopen the previously and finally denied claim for service 
connection for skin disability.  

The Board finds that the evidence added to the record since 
the June 1960 rating decision is not wholly cumulative or 
redundant and provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  
As such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Although new and material evidence has been submitted, there 
remains for consideration whether the reopened claim is well 
grounded.  Elkins v. West, 12 Vet. App. at 218-19.  A well-
grounded claim has been defined above.  

In his claim received in February 1993, the veteran contended 
that he was exposed to a high concentration of mustard gas 
during chamber and field tests at Aberdeen Proving Grounds, 
Maryland.  His testimony before the Board in March 1996 was 
to the effect that he was exposed to mustard gas on one 
occasion while in basic training at Camp Polk, Louisiana, and 
was also exposed to mustard gas at Aberdeen Proving Ground in 
the latter part of 1943 or the earlier part of 1944.  He 
testified that he was exposed on only one occasion at 
Aberdeen Proving Ground.  He asserted that the skin disorder 
that he had as a result of his exposure was scabies.  He 
reported that he was treated by Dr. Cresswell in Potosi, 
Missouri, right after service, but that Dr. Cresswell had 
passed away.  He said that he saw the physician perhaps six 
months after he was separated in 1948.  He also reported that 
he was treated by Dr. Simpelo in Potosi and that he had been 
hospitalized at the Potosi Memorial Hospital for his skin 
rash.  The veteran indicated that he had what he described as 
"knots" on his arms, sides and back.  He claimed that these 
"knots" started in service and that it seemed to him that 
he got more of them after his exposure to mustard gas.  He 
said no one had ever been able to effectively treat them.  He 
stated that only Dr. Cresswell and VA had treated him for 
this disorder.  The veteran further testified that following 
service, he worked at a processing plant where mined ore was 
processed through a kind of washing system.  He said that he 
did this work for most of his working career.  

When the veteran was initially examined by VA for 
compensation purposes in May 1960, he did not mention any 
exposure to mustard gas or Lewisite, despite giving a history 
of having been hospitalized in service in July 1946 for a 
pruritic maculopapular rash over the arms, chest and abdomen.  
The service medical records show that the veteran was briefly 
hospitalized in July 1946 for mild generalized scabies.  
(Scabies is a contagious dermatitis caused by the itch mite 
that is transmitted by close contact and characterized by a 
papular eruption over tiny, raised sinuous burrows produced 
by digging into the upper layer of the epidermis by the egg-
laying female mite, which is accompanied by intense pruritus 
and sometimes associated with eczema from scratching and 
secondary bacterial infection.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1487 (28th ed. 1994)).  However, no skin disorder 
was found when he was examined for separation from service in 
December 1948.  

When the veteran was seen by a private physician in November 
1977, he gave a history of scabies while in service after 
having survived seven days on a life raft.  The findings in 
November 1977 included a rash on the nose, forehead and both 
cheeks.  The diagnoses were possible Lupus and multiple 
myelomas.  Thereafter, the veteran was seen or treated on a 
number of occasions for a variety of complaints.  Beginning 
in the 1980's, he was diagnosed with multiple lipomas on the 
arms.  A lipoma is a benign, soft, rubbery, encapsulated 
tumor of adipose tissue, usually composed of mature fat 
cells; it generally occurs as a solitary lesion in the 
subcutaneous tissue of the trunk, nucha, or forearms, but may 
occur in deeper soft tissues.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 949 (28th ed. 1994).  "Lipomatous" means 
affected with, or of a nature of, a lipoma.  Id.  On VA 
examination in April 1993, the diagnoses included chronic 
allergic dermatosis on the face; contact dermatitis, at times 
involving the inner canthus of the eyes, and with probable 
allergic rhinitis.  A skin rash on the face and forehead, and 
lipomas on both arms, were diagnosed when the veteran was 
examined by VA in September 1996.  What the veteran claimed 
were "lymph nodes" on his arms and back since 1948 were 
definitively diagnosed by VA as lipomas.  For example, when 
examined by VA in December 1996, it was reported that the 
veteran had been seen at that time by a board-certified 
dermatologist, who determined that the veteran had lipomas 
and that they were probably not related to any exposures, 
including to mustard gas.  

The record also shows that the veteran underwent surgery for 
removal of a basal cell carcinoma of the left nasal ala in 
February 1997.  On VA examination in April 1998, the veteran 
was diagnosed with acne rosacea, mild seborrheic dermatitis, 
status post removal of basal cell carcinoma, and multiple 
lipomas. The veteran was also diagnosed with poison ivy 
dermatitis of the left eyelid and cheek by his private 
physician, Dr. Simpelo, in April 1993.  The Board observes 
that on VA examination in April 1993, the examiner thought it 
was "possible" that the diagnosed dermatosis on the face 
and contact dermatitis involving the inner canthus of the 
eyes were due to exposure to mustard gas.  

However, the record is negative for complaints or findings of 
a chronic skin disorder (as distinguished from an acute 
attack of scabies) in service, and no skin disorder is shown 
to have been present for many years following the veteran's 
separation from service.  Despite the examiner's opinion in 
April 1993, the Board observes that a VA skin examiner in 
April 1998 reviewed the file, rendered his diagnoses, and 
then stated that his diagnoses were all very common 
conditions in the general population.  The examiner believed 
that it was more likely than not that the diagnosed skin 
disorders were not related to any mustard gas exposure or to 
any other event that happened in service.  Unlike the 
examiner's opinion in April 1993, this opinion was based on a 
review of the entire record and is consistent with the 
absence of any convincing evidence of exposure to mustard gas 
in service.  It is also consistent with the reported opinion 
of the board-certified dermatologist in December 1996.  None 
of the veteran's currently diagnosed skin disabilities, 
including basal cell carcinoma, is a disease subject to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.316.  Thus, even if exposure to mustard gas is 
presumed for purposes of well grounding the claim, a nexus 
with any current skin disability does not arise.  See 
Pearlman v. West, 11 Vet. App. at 447 (diagnosed condition 
was one of those specified in 38 C.F.R. § 3.316).  In these 
circumstances, competent medical evidence of a relationship 
to service or mustard gas exposure in service is required to 
well ground the service connection claim.  

The April 1993 opinion does not suffice because it was wholly 
speculative in nature ("possible") and because it is 
apparent from a review of the examination report that the 
opinion was predicated entirely on history furnished by the 
veteran.  Evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement.  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to a determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to a determination of whether evidence is "new 
and material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see Gahman v. West, No. 96-1303, 
slip op. at 7 (U.S. Vet. App. June 4, 1999) ("[T]his Court 
has held that an appellant cannot transform bare 
transcriptions of lay history unenhanced by any medical 
comment into competent medical evidence for the purposes of 
submitting a well-grounded claim," citing LeShore).  
Moreover, no medical examiner has attributed any current skin 
disability to any findings recorded in the service medical 
records.  In these circumstances, the claim for service 
connection for skin disability, however classified, is not 
well grounded and must be denied.  Epps v. Gober, 126 F.3d at 
1468.  

D.  Presumptive Provisions

As noted above, even if it is conceded that the veteran was 
exposed to mustard gas in service, he is not entitled to 
service connection for a lymph node disorder or any of the 
diagnosed skin disorders on a presumptive basis under the 
provisions of 38 C.F.R. § 3.316 because none of these 
disorders is a disease specified in the controlling 
regulation as entitled to presumptive service connection.  
There is therefore no legal entitlement to presumptive 
service connection for the lymph node disorder or any current 
skin disability due to service exposure to mustard gas.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


ORDER

Service connection for asthma and chronic bronchitis due to 
exposure to mustard gas or Lewisite is denied.  

Service connection for a lymph node disorder, to include as 
due to exposure to mustard gas, is denied.  

Service connection for skin disability, to include as due to 
exposure to mustard gas, is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

